Name: Commission Directive 96/7/EC of 21 February 1996 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (Text with EEA relevance)
 Type: Directive
 Subject Matter: natural and applied sciences;  agri-foodstuffs;  food technology; NA;  agricultural activity;  health
 Date Published: 1996-03-01

 Avis juridique important|31996L0007Commission Directive 96/7/EC of 21 February 1996 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (Text with EEA relevance) Official Journal L 051 , 01/03/1996 P. 0045 - 0047COMMISSION DIRECTIVE 96/7/EC of 21 February 1996 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 95/55/EC (2), and in particular Article 7 thereof,Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes have been consolidated by Commission Directive 91/248/EEC (3);Whereas the column 'Chemical formula, description` for the additive 'Salinomycin sodium` should be supplemented further;Whereas it is necessary to amend the specific provisions on the addition of iodine in the feedingstuffs in order to prevent unfavourable effects on certain species;Whereas the specific provisions on labelling for the growth promoter 'Olaquindox` should be supplemented so as better to ensure the health of operatives;Whereas new uses for the additives belonging to the group 'Coccidiostats and other medicinal substances` have been successfully tested in certain Member States; whereas the new uses should be authorized provisionally at national level pending their approval at Community level;Whereas new additives belonging to the 'Micro-organisms` group have been successfully tested in certain Member States; whereas theses new additives should be authorized provisionally at national level pending their approval at Community level;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 The Annexes to Directive 70/524/EEC are hereby amended as set out in the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions needed to comply with the Annex to this Directive by 31 July 1996, at the latest. They shall immediately inform the Commission thereof.The provisions adopted by the Member States shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by the Member States.2. Member States shall send the Commission the text of the main provisions of domestic law which they adopt in the subject area governed by this Directive.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 21 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 270, 14. 12. 1970, p. 1.(2) OJ No L 263, 4. 11. 1995, p. 18.(3) OJ No L 124, 18. 5. 1991, p. 1.ANNEX The Annexes to Directive 70/524/EEC are amended as follows:1. Annex I:1.1. In Part A 'Antibiotics` item E 716 'Salinomycin sodium` and in part D 'Coccidiostats and other medicinal substances` item E 766 'Salinomycin sodium`, the text of column 'Chemical formula, description` is replaced each time by the following text:'C42H69O11Na (sodium salt of a polyether monocarboxylic acid produced by Streptomyces albus )Elaiophylin content: less than 42 mg per kg of Salinomycin sodium17-epi-20-desoxy-salinomycin content: less than 40 mg per kg of Salinomycin sodium`.1.2. In part I 'Trace elements` item E 2 'Iodine-I` is replaced by the following item:>TABLE>1.3. In part J 'Growth promotors`, item E 851 'Olaquindox`, the text of column 'Other provisions` is replaced by the following text:'Use prohibited at least four weeks before slaughter.Maximum amount of dust emitted during handling as determined by the Stauber Heubach method (1): 0,1 Ã ¬g olaquindox.Indication on the label of the additives, premixtures and feedingstuffs of safety instructions and warnings designed to protect the health of operatives and in particular to avoid any exposure to the additive, especially by touch or inhalation with the mention "Warning: Risk of photoallergy for people so predisposed".`(1) Reference: Fresenius Z. Anal. Chem. (1984) 318:522-524, Springer Verlag 1984.2. Annex II:2.1. In part D 'Coccidiostats and other medicinal substances`, the following items are added:>TABLE>2.2. In Part O 'Micro organisms`, the following item is added:>TABLE>